 


110 HR 6654 IH: Increased Student Achievement Through Increased Student Support Act
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6654 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2008 
Mr. Towns (for himself, Ms. Linda T. Sánchez of California, Mr. George Miller of California, Mr. Baca, Mr. Bishop of Georgia, Mr. Bishop of New York, Ms. Bordallo, Mr. Brady of Pennsylvania, Ms. Corrine Brown of Florida, Ms. Clarke, Mr. Cohen, Mr. Conyers, Mr. Courtney, Mr. Davis of Illinois, Mr. Ellison, Mr. Etheridge, Mr. Filner, Mr. Grijalva, Mr. Hare, Mr. Hastings of Florida, Ms. Hirono, Mr. Holt, Mr. Honda, Mr. Inslee, Ms. Jackson-Lee of Texas, Mr. Jefferson, Mr. Kucinich, Ms. Lee, Mr. Lewis of Georgia, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McIntyre, Mr. Meeks of New York, Mr. Miller of North Carolina, Mrs. Napolitano, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Sestak, Mr. Stark, and Ms. Sutton) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To increase the recruitment and retention of school counselors, school social workers, and school psychologists by low-income local educational agencies. 
 
 
1.Short titleThis Act may be cited as the Increased Student Achievement Through Increased Student Support Act.  
2.FindingsCongress finds the following: 
(1)Research shows that socioeconomic status and family background characteristics are highly correlated with educational outcomes, with a concentration of low-performing schools in low-income and under-served communities. 
(2)Teachers cite poor working conditions, student behavior, lack of student motivation, and lack of administrative support as key reasons why they choose to leave the teaching profession. 
(3)Teachers and principals working for low-income local educational agencies are increasingly tasked with addressing not only the academic needs of a child, but also the social, emotional, and behavioral needs of a child that require the services of a school counselor, school social worker, and school psychologist, and these needs often interfere with delivering quality instruction and raising student achievement. 
(4)Rates of abuse and neglect of young children in military families have doubled with the increased military involvement of the United States abroad since October 2002; likewise, adolescents with deployed parents report increased perceptions of uncertainty and loss, role ambiguity, negative changes in mental and behavioral health, and increased relationship conflict, raising concerns about the impact of deployment on military personnel and their families and whether schools that serve a large number of children with deployed parents have sufficient staff and expertise to meet these challenges. 
(5)Children of military families in rural communities are often geographically isolated, and schools that were already experiencing understaffing of school counselors, school social workers, and school psychologists face even greater challenges meeting the increased needs of students enduring the stress that comes along with having a deployed parent or parents.  
(6)Schools served by low-income local educational agencies suffer disproportionately from a lack of services, with many schools sharing a single school counselor, school social worker, or school psychologist with neighboring schools. 
(7)Too few school counselors, school social workers, and school psychologists per student means that such personnel are often unable to effectively address the needs of students. 
(8)The American School Counselor Association and American Counseling Association recommend having at least 1 school counselor for every 250 students. 
(9)The School Social Work Association of America recommends having at least 1 school social worker for every 400 students.  
(10)The National Association of School Psychologists recommends having at least 1 school psychologist for every 1,000 students. 
3.PurposeThe purpose of this Act is to increase the recruitment and retention of school counselors, school social workers, and school psychologists by low-income local educational agencies in order to— 
(1)support all students who are at risk of negative educational outcomes;  
(2)improve student achievement, which may be measured by growth in academic achievement on tests required by the applicable State educational agency, persistence rates, graduation rates, and other appropriate measures; 
(3)improve retention of teachers who are highly qualified; 
(4)increase and improve outreach and collaboration between school counselors, school social workers, and school psychologists and parents and families served by low-income local educational agencies; 
(5)increase and improve collaboration among teachers, principals, school counselors, school social workers, and school psychologists and improve professional development opportunities for teachers and principals in the area of strategies related to improving classroom climate and classroom management; and  
(6)improve working conditions for all school personnel.  
4.Grant program to increase the number of school counselors, school social workers, and school psychologists employed by low-income local educational agencies 
(a)Grant Program authorizedThe Secretary of Education (hereafter the Secretary) shall award grants on a competitive basis to eligible partnerships that receive recommendations from the peer review panel established under subsection (d) to enable such partnerships to carry out pipeline programs to increase the number of school counselors, school social workers, and school psychologists employed by low-income local educational agencies by carrying out any of the activities described by subsection (g). 
(b)Grant PeriodA grant awarded under this section shall be for a 5-year period and may be renewed for additional 5-year periods upon a showing of adequate progress, as the Secretary determines appropriate. 
(c)ApplicationTo be eligible to receive a grant under this section, an eligible graduate institution, on behalf of an eligible partnership, shall submit to the Secretary a grant application, including— 
(1)an assessment of the existing ratios of school counselors, school social workers, and school psychologists to students enrolled in schools in each low-income local educational agency that is part of the eligible partnership; and 
(2)a detailed description of— 
(A)a plan to carry out a pipeline program to train, place, and retain school counselors, school social workers, or school psychologists, or any combination thereof, as applicable, in low-income local educational agencies; and  
(B)the proposed allocation and use of grant funds to carry out activities described by subsection (g). 
(d)Peer Review Panel 
(1)Establishment of PanelThe Secretary shall establish a peer review panel to evaluate applications for grants under subsection (c) and make recommendations to the Secretary regarding such applications. 
(2)Evaluation of ApplicationsIn making its recommendations, the peer review panel shall take into account the purpose of this Act and the application requirements under subsection (c), including the quality of the proposed pipeline program. 
(3)Recommendation of PanelThe Secretary may award grants under this section only to eligible partnerships whose applications receive a recommendation from the peer review panel. 
(4)Membership of panelThe peer review panel shall include at a minimum the following members: 
(A)One tenured or tenure track faculty member at an institution of higher education with a current appointment to teach courses in the subject area of school counselor education. 
(B)One tenured or tenure track faculty member at an institution of higher education with a current appointment to teach courses in the subject area of school social worker education. 
(C)One tenured or tenure track faculty member at an institution of higher education with a current appointment to teach courses in the subject area of school psychology education. 
(D)One tenured or tenure track faculty member at an institution of higher education with a current appointment to teach courses in the subject area of teacher education. 
(E)One individual with expertise in school counseling who works or has worked in public schools. 
(F)One individual with expertise in school social work who works or has worked in public schools. 
(G)One individual with expertise in school psychology who works or has worked in public schools. 
(H)One administrator who works or has worked for a low-income local educational agency. 
(I)One highly qualified teacher who has substantial experience working for a low-income local educational agency.  
(e)Distribution of grantsFrom among the applications receiving a recommendation by the peer review panel, the Secretary shall— 
(1)award the first 5 grants to eligible partnerships from 5 different States; 
(2)to the extent practicable, distribute grants equitably among eligible partnerships that propose to train graduate students in each of the three professions of school counseling, school social work, and school psychology; and 
(3)to the extent practicable, equitably distribute the grants among eligible partnerships that include an urban low-income local educational agency and partnerships that include a rural low-income local educational agency, with a minimum of 16.3 percent of the funds (representing the percent of low-income children served by rural local educational agencies according to the United States Bureau of Census Small Area Income Poverty Estimates, 2006) awarded to eligible partnerships that include a rural low-income local educational agency. 
(f)PriorityThe Secretary shall give priority to eligible partnerships that— 
(1)propose to use the grant funds to carry out the activities described under paragraphs (1) through (3) of subsection (g) in schools that have higher numbers or percentages of low-income students and students not meeting the proficient level of achievement (as described by section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311)) in comparison to other schools that are served by the low-income local educational agency that is part of the eligible partnership;  
(2)include a low-income local educational agency that has fewer school counselors, school social workers, and school psychologists per student than other eligible partnerships; and 
(3)include one or more eligible graduate institutions that offer graduate programs in the greatest number of the following areas: 
(A)school counseling; 
(B)school social work; and 
(C)school psychology. 
(g)Use of grant fundsGrant funds awarded under this section may be used— 
(1)to pay the administrative costs (including supplies, office and classroom space, supervision, mentoring, and transportation stipends as necessary and appropriate) related to— 
(A)having graduate students of school counseling, school social work, and school psychology placed in schools served by participating low-income local educational agencies to complete required field work, credit hours, internships, or related training as applicable for the degree, license, or credential program of each such student; and 
(B)offering required graduate course work for graduate students of school counseling, school social work, and school psychology on the site of a participating low-income local educational agency;  
(2)for not more than the first 3 years after participating graduates receive a masters or other graduate degree or obtain a State license or credential in school counseling, school social work, or school psychology, to hire and pay all or part of the salaries of such participating graduates to work as school counselors, school social workers, and school psychologists in schools served by participating low-income local educational agencies;  
(3)to increase the number of school counselors, school social workers, and school psychologists per student in schools served by participating low-income local educational agencies to work towards the student support personnel target ratios;  
(4)to recruit, hire, and pay faculty as necessary to increase the capacity of a participating eligible graduate institution to train graduate students in the fields of school counseling, school social work, and school psychology; 
(5)to develop course work that will— 
(A)encourage a commitment by graduate students in school counseling, school social work, or school psychology to work for low-income local educational agencies; 
(B)give participating graduates the knowledge and skill sets necessary to meet the needs of— 
(i)students and families served by low-income local educational agencies; and  
(ii)teachers, administrators, and other staff who work for low-income local educational agencies; and  
(C)enable participating graduates to meet the unique needs of students at-risk of negative educational outcomes, including students who— 
(i)are English language learners; 
(ii)have a parent or caregiver who is a migrant worker; 
(iii)have a parent or caregiver who is a member of the Armed Forces or National Guard who has been deployed or returned from deployment;  
(iv)are homeless, including unaccompanied youth; 
(v)are foster youth;  
(vi)have been adjudicated by the adult or juvenile criminal justice system; and 
(vii)have been identified as eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);  
(6)to provide tuition credits to graduate students participating in the program;  
(7)for student loan forgiveness for participating graduates who are employed as school counselors, school social workers, or school psychologists by participating low-income local educational agencies for a minimum of 5 consecutive years; and 
(8)for similar activities to fulfill the purpose of this Act, as the Secretary determines appropriate.  
(h)Supplement not supplantFunds made available under this section shall be used to supplement, not supplant, Federal, State, or local funds for the activities described in subsection (g). 
(i)Reporting requirementsEach eligible partnership that receives a grant under this section shall submit an annual report to the Secretary on the progress of such partnership in carrying out the purpose of this Act. Such report shall include a description of— 
(1)actual service delivery provided through grant funds including— 
(A)characteristics of the participating eligible graduate institution, including descriptive information on the model used and actual program performance;  
(B)characteristics of graduate students participating in the program, including performance on any tests required by the State educational agency for credentialing or licensing, demographic characteristics, and graduate student retention rates;  
(C)characteristics of students of the participating low-income local educational agency, including performance on any tests required by the State educational agency, demographic characteristics, and promotion, persistence, and graduation rates, as appropriate;  
(D)an estimate of the annual implementation costs of the program; and 
(E)the numbers of students, schools, and graduate students participating in the program; 
(2)outcomes that are consistent with the purpose of the grant program including— 
(A)internship and post-graduation placement;  
(B)graduation and professional career readiness indicators; and  
(C)characteristics of the participating low-income local educational agency including changes in hiring and retention of highly qualified teachers and school counselors, school psychologists, and school social workers;  
(3)the instruction, materials, and activities being funded under the grant program; and  
(4)the effectiveness of any training and ongoing professional development provided—  
(A)to students and faculty in the appropriate departments or schools of the participating eligible graduate institution;  
(B)to the faculty, administration, and staff of the participating low-income local educational agency; and  
(C)to the broader community of providers of social, emotional, behavioral, and related support to students and to those who train such providers.  
(j)Evaluations 
(1)Interim evaluationsThe Secretary may conduct interim evaluations to determine whether each eligible partnership receiving a grant is making adequate progress as the Secretary considers appropriate. The contents of the annual report submitted to the Secretary under subsection (i) may be used by the Secretary to determine whether an eligible partnership receiving a grant is demonstrating adequate progress.  
(2)Final evaluationThe Secretary shall conduct a final evaluation to— 
(A)determine the effectiveness of the grant program in carrying out the purpose of this Act; and  
(B)compare the relative effectiveness of each of the various activities described by subsection (g) for which grant funds may be used.  
(k)ReportNot sooner than 5 years nor later than 6 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the evaluation conducted under subsection (j)(2), and such recommendations as the Secretary considers appropriate.   
(l)Authorization of Appropriations 
(1)There is authorized to be appropriated to carry out this section $30,000,000 for each of the fiscal years 2009 to 2019. 
(2)From the total amount appropriated to carry out this section each fiscal year, the Secretary shall reserve not more than 3 percent of that appropriation for evaluations under subsection (j).  
5.Student loan forgiveness for individuals who are employed for 5 or more consecutive school years as school counselors, school social workers, school psychologists, or other qualified psychologists or psychiatrists by low-income local educational agencies 
(a)Establishment of programThe Secretary shall establish a program to provide student loan forgiveness to individuals who are not and have never been participants in the grant program established under section 4 and who have been employed for 5 or more consecutive school years as school counselors, school social workers, school psychologists, other qualified psychologists, or child and adolescent psychiatrists by low-income local educational agencies. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out the program under this section.  
6.Future designation study 
(a)In generalThe Secretary shall conduct a study to identify a formula for future designation of regions with a shortage of school counselors, school social workers, and school psychologists to use in implementing grant programs and other programs such as the programs established under this Act or for other purposes related to any such designation, based on the latest available data on— 
(1)the number of residents under the age of 18 in an area served by a low-income local educational agency; 
(2)the percentage of the population of an area served by a low-income local educational agency with incomes below the poverty line; 
(3)the percentage of residents age 18 or above in an area served by a low-income local educational agency with high school diplomas; 
(4)the percentage of students identified as eligible for special education services in an area served by a low-income local educational agency; 
(5)the youth crime rate in an area served by a low-income local educational agency; 
(6)the current number of full-time-equivalent and active school counselors, school social workers, and school psychologists employed by a low-income educational agency; and 
(7)such other criteria as the Secretary considers appropriate. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the study conducted under subsection (a). 
7.DefinitionsIn this Act: 
(1)The terms child and adolescent psychiatrist, school counselor, school psychologist, school social worker, and other qualified psychologist have the meaning given the terms in section 5421 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245).  
(2)The terms State educational agency, local educational agency, and highly qualified have the meaning given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)The term low-income local educational agency means a local educational agency— 
(A)in which not less than 20 percent of the students served by such agency are from families with incomes below the poverty line as determined by the Bureau of the Census on the basis of the most recent satisfactory data available;  
(B)that has existing ratios of school counselors, school social workers, and school psychologists to students served by the participating low-income local educational agency which fall at least 10 percent below the student support personnel target ratios, meaning such low-income local educational agency has no more than one counselor per 277 students, no more than one school psychologist per 1111 students, and no more than one school social worker per 444 students; and 
(C)that has been identified for improvement or corrective action (as described by section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316)) or that includes at least one school that has been identified for school improvement, corrective action, or restructuring (as described by section 1116 of such Act). 
(4)The term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), but excludes any institution of higher education described in section 102(a)(1)(C) of such Act. 
(5)The term eligible graduate institution means an institution of higher education that offers a nationally recognized by the National Association of School Psychologists or accredited program of study leading to— 
(A)a masters or other graduate degree in school counseling, school social work, or school psychology, or any combination thereof; 
(B)a State license or credential in school counseling, school social work, or school psychology, or any combination thereof; or 
(C)any combination of (A) and (B).  
(6)The term eligible partnership means— 
(A)a partnership between 1 or more low-income local educational agencies and 1 or more eligible graduate institutions; or 
(B)in regions in which local educational agencies may not have a sufficient elementary and secondary school student population to support the placement of all participating graduate students, a partnership between a State educational agency, on behalf of 1 or more low-income local educational agencies, and 1 or more eligible graduate institutions. 
(7)The term participating eligible graduate institution means an eligible graduate institution that is part of an eligible partnership awarded a grant under section 4. 
(8)The term participating low-income local educational agency means a low-income local educational agency that is part of an eligible partnership awarded a grant under section 4. 
(9)The term participating graduate means an individual who— 
(A)has received a masters or other graduate degree in elementary or secondary school counseling, school social work, or school psychology from a participating eligible graduate institution or has obtained a State license or credential in school counseling, school social work, and school psychology from a participating eligible graduate institution; and  
(B)as a graduate student of school counseling, school social work, or school psychology was placed in a school served by a participating low-income local educational agency to complete required field work, credit hours, internships, or related training as applicable. 
(10)The term student support personnel target ratios means the ratios of school counselors, school social workers, and school psychologists to students recommended to enable such personnel to effectively address the needs of students including— 
(A)at least 1 school counselor for every 250 students (as recommended by the American School Counselors Association and American Counseling Association); 
(B)at least 1 school psychologist for every 1,000 students (as recommended by the National Association of School Psychologists); and 
(C)at least 1 school social worker for every 400 students (as recommended by the School Social Work Association of America). 
(11)The term unaccompanied youth has the meaning given such term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).  
 
